Title: To George Washington from William Lord Stirling Alexander, 13 December 1781
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Dear Sir
                            Fish Kill Decemr 13th 1781
                        
                        I am honor’d with your Excellency letter of the 30th Ulto. am happy to find that the Military Operations to
                            the Northward under my direction have your Excellency’s Approbation. I have Just received a letter from General Schuyler
                            of which I send you an Extract, the Intelligence it Contains is such as I expected to receive. I should think it would be
                            worth while to destroy the Armed Vessels, or perhaps to do something more. I shall I believe be obliged to go as far as
                            prince town for a few day’s, a line from your Excellency will bring me to your quarters. I tremble at touching so tender a
                            Subject, but the real Affection and Esteem I had for Mr Custis will not suffer me to indulge a Silence that might be
                            mistaken for want of Attention to his Afflicted freinds. I hope Mrs Washington as well as yourself will possess that
                            resignation to the decrees of heaven which true Religion and sound philosophy will teach us to exercise on such Melancholy
                            Occasions. With Sincere Esteem & Regard I have the honor to be Your Excellency’s Most Humble Servant
                        
                            Stirling,

                        
                     Enclosure
                                                Extract of a Letter from General Schuyler to Major General Lord Stirling
                            Albany Decemr 8th 1781
                            


                            St Leger left chimney Point on or about the 8th Ultimo with his Troops in Batteaux but the Vessels did
                                not sail untill the 19th, or 20th, and I have no doubt but that they are prevented from reaching St Johns as the frost
                                has undoubtedly rendered the Lake impassable from wind mill Point to that place, in 8 or ten days I shall be able to
                                Ascertain this matter and should my conjecture be reallized, I think it would be an object for a small excursion.
                            Major Ross Arrived at Buck Island with 210 Men only and those in such a shocking condition that the
                                better half, will probably never recover, this Account comes by a serjeant of the Levies who was taken last summer and
                                made his Escape from Buck Island, I have not yet seen him when I do shall Minutely examine him and Advise you of the
                                result.
                        
                        
                    